1

2

3

4

5

6

7                                  UNITED STATES DISTRICT COURT
8                                         DISTRICT OF NEVADA
9                                                    ***
10    RICARDO PEREZ,                                       Case No. 2:17-cv-01393-JCM-VCF
11                       Petitioner,                                         ORDER
              v.
12

13    DWIGHT NEVEN, et al.,
14                     Respondents.
15

16          This is a habeas corpus proceeding under 28 U.S.C. § 2254. On January 31, 2018, this
17   court entered an order in which it concluded that several of petitioner’s habeas claims are
18   unexhausted. ECF No. 15. In response to that order, petitioner filed a motion asking the court to
19   stay proceedings in this case and hold them in abeyance while he returned to state court to
20   exhaust his claims. ECF No. 17. For reasons that follow, the motion will be denied.
21          The Supreme Court has condoned the “stay and abeyance” procedure, under limited
22   circumstances, when a pending habeas petition contains unexhausted claims. Rhines v. Weber,
23   544 U.S. 269, 277 (2005). Rhines allows habeas petitioners to preserve unexhausted claims for
24   review notwithstanding the one-year statute of limitations imposed by the Antiterrorism and
25   Effective Death Penalty Act of 1996 (AEDPA). Id. at 275. A stay is appropriate only when the
26   court determines (1) “there was good cause for the petitioner's failure to exhaust his claims first
27   in state court,” (2) the unexhausted claims are not “plainly meritless,” and (3) there is no
28   indication the petitioner “engaged in intentionally dilatory litigation tactics.” Id. at 277-78. With
                                                       1
1    respect to the good cause for failure to exhaust requirement, the court must consider whether

2    petitioner has “set forth a reasonable excuse, supported by sufficient evidence, to justify that

3    failure.” Blake v. Baker, 745 F.3d 977, 982 (9th Cir. 2014).

4           Here, petitioner’s Rhines argument, in its entirety, is that stay and abeyance in this case

5    “fits within the United States Supreme Court’s teachings in Rhines.” ECF No. 17, p. 2. This falls

6    well short of establishing that stay and abeyance is warranted in this case. See Blake, 745 F.3d at

7    981 (“Unspecific, unsupported excuses for failing to exhaust – such as unjustified ignorance,” do

8    not satisfy the good cause requirement); Wooten v. Kirkland, 540 F.3d 1019, 1024 (9th Cir. 2008)

9    (“[A] broad interpretation of ‘good cause’ that allow[s] for routine stays of mixed petitions, . . .

10   undermin[es] the goals of AEDPA.”).

11          IT IS THEREFORE ORDERED that petitioner’s motion for stay and abeyance (ECF

12   No. 17) is DENIED.

13          IT IS FURTHER ORDERED that petitioner shall have 30 days from the date this

14   order is entered within which to file a Notice of Abandonment of Unexhausted Claims,

15   indicating that Grounds 3 through 7 are to be deleted from his petition (ECF No. 8).

16          IT IS FURTHER ORDERED that, if petitioner does not abandon his unexhausted

17   claims within the time allowed, the petition (ECF No. 8) shall be dismissed under Rose v. Lundy,

18   455 U.S. 509 (1982).

19          IT IS FURTHER ORDERED that, if petitioner abandons his unexhausted claims within

20   the time allowed, respondents shall have 30 days from the date the Notice of Abandonment is

21   filed within which to file an Answer to the remaining claim (Ground 1) in the petition (ECF No.

22   8).

23          DATED: February 6, 2019.
24

25
                                                     _________________________________________
26                                                   UNITED STATES DISTRICT JUDGE
27

28
                                                       2
